     Case 1:16-cr-00037-NONE-SKO Document 57 Filed 07/22/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                         No. 1:16-CR-00037 NONE-SKO
12
                                    Plaintiff,
13
                             v.                      STIPULATION TO CONTINUE STATUS
14
                                                     CONFERENCE AND ORDER THEREON
      OTONIEL SERNA,
15
                                    Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

19   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Victor Chavez, attorney for the

20   defendant, that the status conference hearing on a supervised release violation set for July 22,

21   2020 before the Honorable Sheila K. Oberto, U.S. Magistrate Judge, be continued to August 12,

22   2020 at 2:00 pm. The parties are interested in exploring a global resolution which requires the

23                              [Remainder of page intentionally left blank.]

24

25

26
27

28
                                                       1
     Case 1:16-cr-00037-NONE-SKO Document 57 Filed 07/22/20 Page 2 of 2

 1   government to obtain additional information and coordinate with local authorities. The parties

 2   believe that three weeks is sufficient time to conclude this phase of the case.

 3

 4

 5

 6   Dated: July 21, 2020                                   Respectfully submitted,
 7                                                          McGREGOR W. SCOTT
                                                            United States Attorney
 8
                                                   By       /s/ Kimberly A. Sanchez
 9                                                          KIMBERLY A. SANCHEZ
                                                            Assistant U.S. Attorney
10
     Dated: July 21, 2020                                   /s/ Victor Chavez
11                                                          VICTOR CHAVEZ
                                                            Attorney for Defendant
12

13

14   IT IS SO ORDERED.
15

16
     Dated:    July 21, 2020                                       /s/   Sheila K. Oberto         .
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
